DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities:  The Abstract is the same as US Patent Nos. 10,956,113, 10,048,924 and 9,456,244.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In regard to claims 26,30,33,40,42, and 48, the  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4, and 13 of U.S. Patent No. 10,956,113. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a medium, system, apparatus, and method comprising a .
Claims 26-29,33,34,37-39,42,43,46,47, and 51-53 of the instant application are similar to claim 1 of US Patent No. 10,956,113.
Claims 30,40,48, and 54 of the instant application are similar to claim 4 of US Patent No. 10,956,113. The media is modified or augmented depending on where the user is  looking.
Claims 31 and 50 of the instant application are similar to claim 1 of US Patent No. 10,956,113. An input from a remote user can cause the display of the media content with a visual representation. 
Claims 32,41, and 49 of the instant application are similar to claim 13 of US Patent No. 10,956,113. Cause an output device to output audio is done by a speaker. 
Claims 35 and 44 of the instant application are similar to claim 1 of US Patent No. 10,956,113. The “display” that shows the media content or visual representation could inherently be a projector. 
. 

Claims 26-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8,12,13, and 20 of U.S. Patent No. 10,048,924. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a medium, system, apparatus, and method comprising a processor to: cause a display to present media and a visual representation of a remote individual (which can be superimposed), the visual representation including an animation (claimed at least a portion of a human profile which inherently can include facial features, claimed cartoonish rendering), and determine where the user is looking based on interest or disinterest in the display (media content or visual representation) based on the sensor data (eye tracking device) (claimed identify a direction of a gaze of a user of the electronic user device based on signals output by one or more sensors of the electronic user device, and determine whether the gaze of the user is directed toward the display of the media or the display of the visual representation based on the direction of the gaze, claimed motion capture device).

Claims 26-29,33-35,36-39,42-47, and 51-53 of the instant application are similar to claim 20 of US Patent No. 10,048,924. A display can include a projector. 

Claims 31 and 50 of the instant application is similar to claim 12 of US Patent No. 10,048,924. An input (speech) from a user can be added to the visual representation. 
Claims 32,41, and 49 of the instant application are similar to claim 13 of US Patent No. 10,048,924.

Claims 26-31,33-40,42-48, and 50-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,456,244. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a storage device (medium), system, apparatus, and method comprising a processor to: cause a display to present media and a visual representation of a remote individual (which can be superimposed), the visual representation including an animation (claimed at least a portion of a human profile which inherently can include facial features, claimed cartoonish rendering), and determine where the user is looking based on interest or disinterest in the display (media content or visual representation) based on the sensor data (eye tracking device) (claimed identify a direction of a gaze of a user of the electronic user device based on signals output by one or more sensors of the electronic user device, and determine whether the gaze of the user is directed toward the display of the media or the display of the visual representation based on the direction of the gaze, claimed motion capture device).

Claims 26-29,33-35,36-39,42-47, and 51-53 of the instant application are similar to claim 1 of US Patent No. 9,456,244. A display can include a projector. 
Claims 30,40,48, and 54 of the instant application are similar to claim 2 of US Patent No. 9,456,244. Modify the media can be done by visually emphasizing or deemphasizing an animation in the visual representation.
Claims 31 and 50 of the instant application is similar to claim 1 of US Patent No. 9,456,244. An input (captured visual data) from a user can be added to the visual representation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kerr et al. (9,400,553) show a system and method that uses gaze tracking to determine locations where the user is gazing on a display device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        March 3, 2022